DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed on January 06, 2021, with respect to the objections and rejections of  claims 1-13 rejected under 35 U.S.C. §112(b) have been fully considered and are persuasive. The objection/rejection of claim 1 has been withdrawn, including the dependent claims 3-5 and 11-13. However, the examiner respectfully disagrees with the Applicant’s arguments of the dependent claims 2 and 6-10 for the following reasons:
Regarding claim 2, claim 2 depends from claim 1 and no dependent claims depend from claim 2, and no other “capacitor” is recited in neither claim 1 nor claim 2 other than the “first capacitor”. Therefore, the term “a first capacitor” recited in claim 2 is vague and indefinite. 
Regarding claim 6, claim 6 depends from claim 1 and the claimed elements recited in claims 1 and 6 are directly related to the embodiment of the multiplexer shown in Figure 17. As shown in Figure 17, there are a total of four filters 11-13 and 16 only. Claim 6 recites the multiplexer further comprising “a fifth filter having a fifth pass band”, clearly, the term “a fifth filter having a fifth pass band” recited in the claim is vague and indefinite because three filters were recited in claim 1 only, and there is no fourth filter having a fourth pass band recited in claims 1 and 6.
Regarding claim 7, claim 7 depends from claim 1 and the claimed elements recited in claims 1 and 7 are directly related to the embodiment of the multiplexer shown in Figure 10. As shown in Figure 10, there are a total of four switches 31-33 and 35 only. Claim 7 recites the multiplexer further comprising “a first inductor” and “a fifth 
Regarding claim 8, claim 8 depends from claim 1 and the claimed elements recited in claims 1 and 8 are directly related to the embodiment of the multiplexer shown in Figure 12, and “a second conductor” recited in claim 8 corresponds to the inductor 56. The term “a second conductor” recited in claim 8 is also vague and indefinite because there is no “first inductor” recited in any of claims 1 and 8.
Regarding claim 9, claim 9 depends from claim 1 and the claimed elements recited in claims 1 and 9 are directly related to the embodiment of the multiplexer shown in Figure 14. As shown in Figure 14, there are a total of four filters 11-13 and 16, and a total of 5 switches 31-33 and 35-37 only. Claim 9 recites the multiplexer further comprising “a sixth filter having a sixth pass band”, “a second capacitor”, “a sixth switch”, “a third inductor”, and “a seventh switch”. Clearly, the terms “a sixth filter having a sixth pass band”, “a second capacitor”, “a sixth switch”, “a third inductor”, and “a seventh switch” recited in the claim are vague and indefinite because three filters and three switches were recited in claim 1 only, there are no “fourth filter having a fourth pass band”, “a fifth filter having a fifth pass band”, “a fourth switch”, and “a fifth switch” recited in any of claims 1 and 9. Further, there are no “first inductor”, “first capacitor”, and “second capacitor” recited in any of claims 1 and 9.
Regarding claim 10, claim 10 depends from claim 1 and recites “a predetermined number of filters included in the multiplexer are connected to the second connection 
Therefore, the rejections of claims 2 and 6-10 are remain rejected for at least the reasons stated in the above claims.
Applicant's arguments filed on January 06, 2021 have been fully considered but they are not persuasive. 
Regarding the rejections of claims 1 and 7 rejected under 35 U.S.C. §102, the Applicant’s arguments on pages 3-5 of the remarks have been fully considered by the examiner. However, the examiner respectively disagrees with the Applicant’s arguments.
Referring to Figure 1 and as recited in claim 1, a reactance element (applied to the variable capacitor 26(1)A) having a first end that is connected to a signal path (applied to the switchable series path 22(1)A), the signal path connecting the second connection point (applied to the RF port 20(1)A) and the first switch (applied to the switch 28(2)A, note the RF ports 20(1)A, 20(2)A, and 20(3)A are connected together 
Regarding claim 7, a first inductor (applied to the inductor RIB) having a first end that is connected to a ground electrode; and a fifth switch (applied to the fourth switch 28(3)B) configured to selectively connect a second end of the first inductor to the first connection point (applied to the common port 18B, as shown in Figure 1, the common port 18B is the same as the common port 18A since points 18A, 20(3)A, 20(1)B, 20(2)B, 20(3)B, and 18B are all connected in one line as one connection point).
Sorry for the typo errors applied to some of the references shown in Figure 1.
Therefore, claims 1 and 7 are unpatentable over Khlat for at least the reasons stated above. Since the Applicant do not provide arguments to the dependent claims 2, 3, 5-8, and 10, therefore they are also unpatentable over Khlat.
.

Claim Objections
Claims 2 and 6-10 are objected to because of the following informalities:  

Claim 2, line 2, “a first capacitor” should be “a capacitor”.

6. (Currently Amended) The multiplexer according to Claim 1, further comprising:
a fourth filter having a fourth pass band, the fourth pass band being different than any of the first pass band, the second pass band, and the third pass band,
wherein a first end of the fourth filter is connected to the second connection point.

7. (Currently Amended) The multiplexer according to Claim 1, further comprising:
an 
a fourth switch configured to selectively connect a second end of the 

8. (Currently Amended) The multiplexer according to Claim 1, further comprising:
an 

a fourth filter having a fourth pass band, the fourth pass band being lower in frequency than any of the first pass band, the second pass band, and the third pass band;
a fourth filter, and having a capacitance value that is variably controllable;
a fourth switch configured to selectively connect a second end of the 
an fourth filter; and
a fifth switch configured to selectively connect a second end of the .

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, claim 6 depends from claim 1 and the claimed elements recited in claims 1 and 6 are directly related to the embodiment of the multiplexer shown in Figure 17. As shown in Figure 17, there are a total of four filters 11-13 and 16 only. Claim 6 recites the multiplexer further comprising “a fifth filter having a fifth pass band”, clearly, the term “a fifth filter having a fifth pass band” recited in the claim is vague and indefinite because three filters were recited in claim 1 only, and there is no fourth filter having a fourth pass band recited in claims 1 and 6.
Regarding claim 7, claim 7 depends from claim 1 and the claimed elements recited in claims 1 and 7 are directly related to the embodiment of the multiplexer shown in Figure 10. As shown in Figure 10, there are a total of four switches 31-33 and 35 only. Claim 7 recites the multiplexer further comprising “a first inductor” and “a fifth switch”, clearly, the terms “a first inductor” and “a fifth switch” recited in the claim is vague and indefinite because three switches were recited in claim 1 only, and there is no fourth switch recited in claims 1 and 7. Further, there is no other inductor recited in any of claims 1 and 7.
Regarding claim 8, claim 8 depends from claim 1 and the claimed elements recited in claims 1 and 8 are directly related to the embodiment of the multiplexer shown in Figure 12, and “a second conductor” recited in claim 8 corresponds to the inductor 
Regarding claim 9, claim 9 depends from claim 1 and the claimed elements recited in claims 1 and 9 are directly related to the embodiment of the multiplexer shown in Figure 14. As shown in Figure 14, there are a total of four filters 11-13 and 16, and a total of 5 switches 31-33 and 35-37 only. Claim 9 recites the multiplexer further comprising “a sixth filter having a sixth pass band”, “a second capacitor”, “a sixth switch”, “a third inductor”, and “a seventh switch”. Clearly, the terms “a sixth filter having a sixth pass band”, “a second capacitor”, “a sixth switch”, “a third inductor”, and “a seventh switch” recited in the claim are vague and indefinite because three filters and three switches were recited in claim 1 only, there are no “fourth filter having a fourth pass band”, “a fifth filter having a fifth pass band”, “a fourth switch”, and “a fifth switch” recited in any of claims 1 and 9. Further, there are no “first inductor”, “first capacitor”, and “second capacitor” recited in any of claims 1 and 9.
Regarding claim 10, claim 10 depends from claim 1 and recites “a predetermined number of filters included in the multiplexer are connected to the second connection points, when two filters are connected …a ground electrode, and when three or more filters is connected … to the second connection point.” As recited in claim 1, there are three filters recited in the claim only, wherein the first and second filters are already limited to the connection that the first end of both the filters is connected to the second connection point, and the first filter having a first end connected to the first connection point through the third switch. Therefore, without specifying which of the three filters recited in claim 10, the terms “two filters” and “three or more filters” recited in the claim 
Note: In order to overcome the claimed rejections, the Applicant is suggested to amend claims 2 and 6-9 as proposed by the examiner stated in the claimed objection section above. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khlat et al. (US 2017/0047666 A1), hereinafter ‘666.
Regarding claim 1, ‘666 illustrates alternative RF front end circuits 10 shown in Figures 1-9. Referring to Figure 1, the RF front end circuit comprising: a first filter (32(1)) having a first pass band; a second filter (32(2) having a second pass band, the second pass band being different than the first pass band; a third filter (32(3)) having a third pass band, the third pass band being different than any of the first pass band and the second pass band (para. [0039]); a first connection point (output from each of the switches 28(1)A-28(3)A) connected to a common terminal (18A); a second connection point (20(1)A or 20(2)A) to which a first end of the first filter and a first end of the second filter are commonly connected; a first switch (28(1)A) configured to selectively connect the first connection point to the second connection point; a reactance element (applied to the variable capacitor 26(1)A) having a first end that is connected to a signal path 
Regarding claim 2, wherein the reactance element is a capacitor (26(2)A).
Regarding claim 3, wherein the first switch, the second switch, the third switch, and the reactance element are part of a single integrated circuit (12A).
Regarding claim 5, the RF front end circuit further comprising: a fourth filter (32(4)) having a fourth pass band, the fourth pass band being different than any of the first pass band, the second pass band, and the third pass band (para. [0039]); and a fourth switch (30(2)B) configured to selectively connect a first end of the fourth filter to a 
Regarding claim 6, the RF front end circuit further comprising: a fifth filter (32(4)) having a fifth pass band, the fifth pass band being different than any of the first pass band, the second pass band, and the third pass band (para. [0039]), wherein a first end (38(4)) of the fifth filter is connected to the second connection point (20(2)B).
Regarding claim 7, a first inductor (applied to the inductor RIB) having a first end that is connected to a ground electrode; and a fifth switch (applied to the fourth switch 28(3)B) configured to selectively connect a second end of the first inductor to the first connection point (applied to the common port 18B, as shown in Figure 1, the common port 18B is the same as the common port 18A since points 18A, 20(3)A, 20(1)B, 20(2)B, 20(3)B, and 18B are all connected in one line as one connection point).
Regarding claim 8, the RF front end circuit further comprising: a second inductor (RIA) connected between the first connection point and the common terminal since the first connection point and the common terminal (18A) are connected at the same point.
Regarding claim 10, the two inductors recited in the claim are shown as the RIA and RIB inductors, and claim 10 is broader than claim 1 and recites similar features for the similar reasons discussed in claim 1 above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘666 as applied to claim 1.
Regarding claim 9, the RF front end circuit further comprising: a sixth filter (32(4)) having a sixth pass band, the sixth pass band being different in frequency than any of the first pass band, the second pass band, and the third pass band (para. [0039]); a second capacitor (26(2)B) having a first end that is connected to a first end of the sixth filter, and having a capacitance value that is variably controllable; a sixth switch (30(2)B) configured to selectively connect a second end of the second capacitor to the first connection point; a third inductor (26(3)B) having a first end that is connected to the first end of the sixth filter; and a seventh switch (30(3)B) configured to selectively connect a second end of the third inductor to the common terminal.
Although ‘666 does not explicitly teach that the sixth pass band being lower in frequency than any of the first pass band, the second pass band, and the third pass band, but teaches that that the sixth pass band being different in frequency than any of the first pass band, the second pass band, and the third pass band (para. [0039]), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a lower frequency pass for the sixth filter by using a lower frequency filter in order to used lower frequency for the switch circuit 12B than the switch circuit 12A to select a predetermined data frequency for data transmission and/or data reception.
Regarding claim 11, although ‘666 does not explicitly show or teach that each of the first filter, the second filter, and the third filter is an acoustic wave filter, it would have been obvious before the effective filing date of the claimed invention to a person .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘666 as applied to claim 1 in view of Khlat et al. (US 2017/0005385 A1), hereinafter ‘385.
Regarding claim 4, as shown in Figure 1 of ‘666, the RF front end circuit 10 is configured to pass a signal in any one or more of the first pass band, the second pass band, or the third pass band independently or simultaneously. Further, as shown in Figure 6, in a first state of the RF front end circuit 10, the first switch (28(1)A) is in a connected state, and the second switch (28(2)A) and the third switch (28(3)A) are in a disconnected state; and as shown in Figure 4, in a second state of the RF front end circuit 10, the first switch (28(1)A) and the second switch (28(2)A) are in a disconnected state, and the third switch (28(3)A) is in a connected state. However, ‘666 does not show or teach in a third state of the RF front end circuit 10, the first switch is in a disconnected state, and the second switch and the third switch are in a connected state.
‘385 (same inventors) illustrates an RF front end circuit 10 shown in Figure 5 including features similar to ‘666’s RF front end circuit 10, and shows a third state of the RF front end circuit 10, the first switch (28(1)) is in a disconnected state, and the second switch (28(2)) and the third switch (28(3)) are in a connected state.
  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by ‘385 to use the control circuit 16 in order to selectively controlling the open and/or close positions of any .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘666 as applied to claim 1 in view of CHANG et al (US 2017/0222665 A1), hereinafter “CHANG”.
Regarding claims 12 and 13 as applied to claim 1, ‘666 fails to show the overall receiver as now claimed.
CHANG illustrates a wireless device 900 in Figure 13 comprising a radio frequency front-end circuit 300 comprising an amplifier circuit (PA 912) connected to the filtering circuit 302; and a radio frequency (RF) signal processing circuit (transceiver 910) configured to process radio frequency signals transmitted and received by an antenna (308) and configured to transmit the radio frequency signals between the antenna and the transceiver.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by CHANG that when ‘666’s RF front end circuit 10 is being implemented in a wireless device, such as the wireless device 900 shown in CHANG’s Figure 13, the RF front end circuit 10 is capable of communicate with an amplifier and an RF processing circuit in order to perform RF signals between the antenna and the RF processing circuit, such as a transceiver.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YOUNG T. TSE/Primary Examiner, Art Unit 2632